Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, II, appeals the district court’s order dismissing his “Petition for Writ of Habeas Corpus and Emergency Motion for Return of Child Under 28 U.S.C. §§ 2241-2254” pursuant to 28 U.S.C. § 1915(e)(2) (2006). Davis also appeals the district court’s orders denying his motion to appoint counsel and motion to stay. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. North Carolina, No. 4:13-cv-00055-RBS-DEM (E.D. Va. May 6, 2013; May 14, 2013). We deny Davis’ motions to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.